Name: Commission Regulation (EC) No 144/2002 of 25 January 2002 on the issue of import licences for rice against applications submitted during the first 10 working days of January 2002 pursuant to Regulation (EC) No 327/98
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  plant product
 Date Published: nan

 Avis juridique important|32002R0144Commission Regulation (EC) No 144/2002 of 25 January 2002 on the issue of import licences for rice against applications submitted during the first 10 working days of January 2002 pursuant to Regulation (EC) No 327/98 Official Journal L 024 , 26/01/2002 P. 0029 - 0030Commission Regulation (EC) No 144/2002of 25 January 2002on the issue of import licences for rice against applications submitted during the first 10 working days of January 2002 pursuant to Regulation (EC) No 327/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice(1), as amended by Regulation (EC) No 2458/2001(2), and in particular Article 5(2) thereof,Whereas:(1) pursuant to Article 5(2) of Regulation (EC) No 327/98, within 10 days of the closing date for notification by the Member States of licence applications, the Commission must decide to what extent the applications may be accepted and fix the quantities available under the following tranche;(2) examination of the quantities for which applications have been submitted for under the January 2002 tranche shows that licences should be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 11. Import licences for rice against applications submitted during the first 10 working days of January 2002 pursuant to Regulation (EC) No 327/98 and notified to the Commission shall be issued for the quantities applied for reduced, where appropriate, by the percentages set out in the Annex hereto.2. The quantities available under the following tranche shall be as set out in the Annex hereto.Article 2This Regulation shall enter into force on 26 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 37, 11.2.1998, p. 5.(2) OJ L 331, 15.12.2001, p. 10.ANNEXReduction percentages to be applied to quantities applied for under the tranche for January 2002 and quantities available for the following tranche:(a) quantity referred to in Article 2: semi-milled and wholly-milled rice falling within CN code 1006 30>TABLE>(b) quantity referred to in Article 2: husked rice falling within CN code 1006 20>TABLE>(c) quantity referred to in Article 2: broken rice falling within CN code 1006 40 00>TABLE>